Citation Nr: 0015346	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 1997 issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  


FINDING OF FACT

The veteran's headaches are of service origin. 


CONCLUSION OF LAW

Headaches were incurred during active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.3 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that review of the June 1997 rating action 
shows that the issue was framed as that of a "new and 
material" evidence-type claim.  Review of the claims folder 
does not reveal that this issue had previously been denied by 
the RO.  Subsequent to the issuance of the June 1997 rating 
decision, a statement of the case, mailed to the veteran in 
December 1997, is shown to have addressed the issue currently 
on appeal on a de novo basis.  The Board finds that regarding 
this procedural error, as this decision represents a complete 
grant of the benefit sought, the Board finds that the veteran 
has not been prejudiced.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Initially, the Board finds that the veteran's claim for 
service connection for headaches is well grounded pursuant to 
38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
See also Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed.Cir. 
1997).  The Board is also satisfied that the duty to assist 
has been fulfilled.  38 U.S.C.A. § 5107 (West 1991).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§§ 3.303, 3.304 (1999).

The veteran contends that service connection for headaches is 
warranted.  He states that he first encountered headaches 
while in the service, and experienced headaches throughout 
his tenure in the Army.  He also notes that he has been 
treated for these headaches by neurologists following his 
service separation.  

To summarize, service medical records show that the veteran 
was treated during his period of active service for 
headaches.  He has complained of recurrence of the headaches 
since active service.  The Board finds the veteran's 
statements concerning continuity of symptomatology to be 
credible.  Numerous postservice private neurologic-related 
treatment records are also of record, of which many include 
diagnoses of vascular headaches, including migraine 
headaches.  

The record contains a May 2000 opinion from the VA staff 
neurologist which was forwarded directly to the Board within 
90 days of transfer of the claims file.  38 C.F.R. 
§ 20.1304(a) (1999).  Although the veteran did not waive RO 
consideration of this evidence, the Board finds that service 
connection for headaches is warranted and, thus, referral to 
the RO is unnecessary.  38 C.F.R. § 20.1304(a) (1999).  

Specifically, the VA neurologist reported that he had 
reviewed the veteran's military records in order to determine 
if his current chronic headaches may have originated during 
the years 1973-74.  His review of the veteran's service 
medical records had shown numerous quotations in which 
headaches were either the chief complaint or an associated 
symptom which prompted an ENT [ear, nose, and throat] 
consultation and other clinical visits.  The neurologist 
opined that, in the absence of a previous [prior to service] 
history of headaches, "it is more likely than not that the 
origin of his symptoms is associated to the years of his 
military service."  As there is no evidence to the contrary, 
the Board finds that service connection for headaches is 
warranted.  


ORDER

Entitlement to service connection for headaches is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

